DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 11, 20 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 which states “the AGC feedback network comprises a first variable gain amplifier (VGA) that drives the inverting amplifier, and a second VGA that drives the non-inverting amplifier” it is not clear which the inverting amplifier and the non-inverting amplifier it the applicant intended since it lacks of antecedent basis. Further clarification is needed.
Claims 9 & 20 which states “the transconductance amplifier has a bandwidth from DC to at least 100 MHz and an output current up to at least 7 A peak magnitude” it is not clear what the applicant meant by an output current up to at least 7 A peak magnitude since the 7 A peak magnitude does not appear clearly define. Further clarification is needed.
Claims 11 & 22 which states “A transconductance amplifier comprising two or more cells, wherein each cell comprises the transconductance amplifier of claim 1” it is not clear which A transconductance amplifier is the applicant intended since it appears the same transconductance amplifier as recited in claim 1. Further clarification is needed.
Claims 7 & 8 are rejected due to their dependency.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 11-12 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (hereinafter, Wu) (US 5194824 A).
Regarding claims 1 & 12, Wu (Figs. 2 &3) teaches a transconductance amplifier / method, comprising: an input stage (e.g., amplifiers 14a, 16a and/or amplifiers 14b, 16b) that receives an input voltage signal (AVINP) and outputs two voltage signals (OUTA, OUTB) that 5are substantially equal in magnitude and opposite in phase; and a transconductance stage (amplifier OTA 17a / OTA 17b) comprising a non-complementary push-pull arrangement (see Fig. 3, transistors 47a, 47b); wherein the transconductance stage receives the two voltage signals from the input stage and outputs a current signal.
Wu does not teach the transconductance stage comprising at least two high electron mobility transistors (HEMTs).
However, it is well known in the art and power amplifier in particular that active device is generally including BJTs, MOSFETs, JFETs, GaAs MESFET, HEMT, GaAs HEMTs, GaN-based HEMT and pHEMT. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to replace active devices of Wu with one of the known devices would have been obvious to a person having ordinary skill in the art. Furthermore, wherein HEMT as it is well known in the art has the ability to 
Regarding claims 11 & 22 are understood, the transconductance amplifier of claim 1, further comprising two or more cells (see Fig. 2 of Wu discloses multiple cell, e.g., 14b, 16b, 17b), wherein each cell comprises the transconductance amplifier of claim 1.

Claims 10 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (hereinafter, Wu) (US 5194824 A) in view of McCune (US 20160036399 A1).
Regarding claims 10 & 21, Wu teaches all of limitations as discussed in claim 1 except wherein the at least two HEMTs comprise a semiconductor material selected from gallium nitride (GaN), gallium arsenide (GaAs), and indium phosphide (InP).
McCune teaches the electron mobility can be substantially increased when GaN is used in a high electron-mobility transistor (HEMT) device topology, see paragraph [004] for the purpose of maintaining high frequency operation and performance.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have modified the circuit of Wu with the teaching of McCune in order to maintain high frequency and performance.
Claims 9 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (hereinafter, Wu) (US 5194824 A) in view of Dasgupta (US 7215198 B1).
Regarding claims 9 & 20 are understood, Wu teaches all of the limitations as applied in claim 1. 

Dasgupta teaches an amplifier can be use at least DC to 100 MHz for the purpose of expanding bandwidth (see column 6, lines 50-52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have modified the circuit of Wu with the teaching of Dasgupta in order to expand the bandwidth.

Allowable Subject Matter

Claims 2-8 & 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3 & 13-14 call for among others, wherein the input stage comprises an inverting amplifier and a non-inverting amplifier.
Claims 4-8 & 15-19 call for among others, comprising an automatic gain control (AGC) feedback network that maintains an output current of the transconductance amplifier at a selected level as a transconductance amplifier load resistance varies.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843